Citation Nr: 0706032	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  99-11 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement to service connection for a psychiatric 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to 
September 1974.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  By rating action 
dated in January 1975, the RO denied the veteran's claim for 
service connection for right carpal tunnel syndrome.  In an 
April 2005 rating decision, the RO denied service connection 
for a psychiatric disability, to include on a secondary 
basis.  

The Board notes that the veteran filed a notice of 
disagreement with the January 1975 rating decision in June 
1975.  By letter dated in August 1975, the RO requested that 
the veteran clarify his notice of disagreement with respect 
to an issue not currently before the Board.  When the veteran 
failed to respond to this letter, the RO then failed to issue 
a statement of the case addressing the issue of entitlement 
to service connection for right carpal tunnel syndrome.  The 
Board also points out that in a June 1982 letter, the RO 
informed the veteran that it had received medical evidence to 
reopen his claim for service connection (for unspecified 
disabilities), but referred to the January 1975 rating 
action.  The letter stated that new and material evidence had 
not been submitted.  However, the veteran was not provided 
with any information concerning his right to appeal.  
Accordingly, this matter has been pending since his original 
claim.  

For the reasons set forth below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

With respect to the claim for service connection for right 
carpal tunnel syndrome, the Board observes that the entrance 
examination in October 1973 revealed a scar on the right 
hand, but no clinical abnormality of the right upper 
extremity was identified.  The service medical records 
disclose that the veteran was seen on a number of occasions 
for complaints involving the right upper extremity.  It was 
reported in February 1974 that the veteran had an 
interesting, but confusing group of symptoms and findings.  
It was stated that the history did not sound like carpal 
tunnel syndrome.  It was further noted that he had been seen 
about one year earlier for nerve conduction studies, which 
were said to be abnormal.  The examiner commented that in 
view of the electromyogram and nerve conduction findings, the 
clinical history and examination findings, it was suspected 
that the problem was thoracic outlet type vascular-neurologic 
problem.  It was further concluded that the veteran fit the 
criteria for carpal tunnel syndrome, and that it was a 
condition that existed prior to service.  An August 1974 
electromyogram revealed findings that were compatible with, 
but not diagnostic of, carpal tunnel syndrome.  

A VA hospital report in September 1975 reflects that the 
veteran's history pertaining to carpal tunnel syndrome dated 
back two years.  

The veteran was afforded a VA neurological examination by VA 
in October 2001.  The veteran canceled his appointment for an 
electromyogram and, thus, the examiner was unable to make any 
comments concerning the carpal tunnel syndrome.  An August 
2002 addendum shows that an electromyogram was conducted in 
July 2002 and revealed a very soft sign of right carpal 
tunnel syndrome.  The examiner related that, according to the 
claims file, the veteran had an electromyogram diagnosis of 
right carpal tunnel syndrome in July 1973, but stated it was 
done in service or after service.  He concluded that there 
was no evidence of aggravation of the right carpal tunnel 
syndrome from 1973.  It is not clear from the record whether 
the examiner reviewed the claims file when formulating the 
opinion.  The Board further notes that the report of the July 
1973 electromyogram has not been associated with the claims 
file.  

The veteran asserts that he has an acquired psychiatric 
disability due to his service-connected Morton's neuroma of 
the left foot.  The Board notes that numerous psychiatric 
diagnoses are of record, including schizoaffective disorder, 
panic disorder without agoraphobia, dysthymia, major 
depressive disorder and depression.  Following a VA 
psychiatric examination in May 2005, the examiner commented 
that on the basis of the very limited report, she believed 
that it was more likely than not that the veteran had a 
depressive disorder which, in all likelihood, was secondary 
to or exacerbated by the Morton's neuroma  of the left foot.  
She added that in an individual with very limited 
intellectual resources, it was reasonable that his mood could 
very well be depressed secondary to his service-connected 
disability and his complete inability to be retrained to 
perform some kind of work.  She also noted that his cognitive 
limitations greatly narrowed the range of the veteran's 
employment options.  She concluded that the veteran met the 
criteria for a diagnosis of major depression, which she 
believed was more likely than not secondary to the Morton's 
neuroma.  

Following a VA examination of the feet in July 2006, the 
examiner's assessment was recurrent stump neuroma of the left 
foot.  He commented that he did not believe that this was 
affecting the veteran's inability to work since he was 
responding to conservative care.  This appears to be 
inconsistent with the conclusion of the VA psychiatric 
examination.  

In addition, the Board notes that there is conflicting 
evidence in the record.  When hospitalized by the VA in July 
1992, it was reported under history of personal illness that 
the veteran's chief complaint was suicidal ideation with 
depression, exacerbated by homelessness, and retirement three 
years earlier with disability due to neuroma.  The same 
report noted under social history that the veteran had 
retired as a truck driver due to his panic attacks.  

Under these circumstances, the Board finds that additional 
development of the record is required.  Accordingly, these 
matters are hereby REMANDED to the RO, via the AMC, for the 
following action:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for right carpal 
tunnel syndrome, both before and after 
service.  The RO should specifically 
request that the veteran provide 
information concerning an electromyogram 
in July 1973.  After securing any 
necessary authorization(s) for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims file.

2.  The veteran should then be afforded 
VA neurological and psychiatric 
examinations, by physicians, to obtain 
information as to the nature and etiology 
of his right carpal tunnel syndrome and 
psychiatric disabilities, respectively.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each individual 
designated to examine the veteran, and 
the report of each examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All necessary tests should 
be performed, all findings should be set 
forth in detail, and each examiner should 
set forth all examination findings and 
the rationale for conclusions reached in 
a printed (typewritten) report.  

The neurologist should furnish an opinion 
concerning whether there is clear and 
unmistakable evidence both that right 
carpal tunnel syndrome was present prior 
to service and that it was not aggravated 
by service.  

The psychiatrist should state whether the 
veteran's Morton's neuroma of the left 
foot caused or aggravated a psychiatric 
disability.  He should address the 
finding on the VA examination of the feet 
in July 2006 that the neuroma did not 
affect the veteran's ability to work.  

3.  Following completion of the above, 
the RO should readjudicate each claim on 
appeal in light of all pertinent evidence 
and legal authority.  

4.  If any benefit sought is denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


